DETAILED ACTION

Remarks
This Office action is responsive to Applicant’s amendment filed on April 26, 2001.
This Office action is made NON-FINAL.

Information Disclosure Statement
The information disclosure statement filed on April 8, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 2015/0303003) in view of CHOI et al. (US 2019/0013504)
For claim 1:  Ha teaches a composition comprising a solvent, inorganic particles, a dispersant, and a binder. (Ha in [0012], [0034], [0081])  The binder comprises a binder B and a binder A, where both the binder B and the binder A comprise a vinylidene fluoride (VDF)-derived unit and a hexafluoropropylene (HFP)-derived unit. (Ha in [0025])  
In Example I, binder B comprises 18 wt%, e.g. 8 to 50 wt%, of the HFP-derived unit and binder A comprises 5 wt% or more of the HFP-derived unit . ([0081])  Given that the vinylidene 
 	Ha does not explicitly teach the binder B to have a total number average molecular weight of 200,000 to 2,000,000.  However, Choi in the same field of endeavor teaches a binder which includes a first binder and a second binder (Choi in [0024]), where the weight average molecular weight of the first binder may range from about 500,000 g/mol to 1,500,000 g/mol, within the range about 600,000 g/mol to 1,200,000 g/mol, or 800,000 g/mol to 1,200,000 g/mol ([0041]), the weight average molecular weight of a second binder may range from about 400,000 g/mol to 1,500,000 g/mol and within the range from about 600,000 g/mol to 1,200,000 g/mol ([0043]).  The skilled artisan would find obvious to modify Ha so that binder B has a total number average molecular weight of 200,000 to 2,000,000.  The motivation for such a modification is to secure adherence. (Choi in [0041], [0047])
	As to binder A having a total number average molecular weight corresponding to 70% or less of binder B, Choi discloses that the first binder and the second binder may be in a weight ratio of 1:9 to 9:1 (Choi in [0049]), where the claimed range of 70% or less “overlap or lie inside ranges disclosed by the prior art” so that a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)  Furthermore, it is asserted that optimization of the binder ratio is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that these quantities are critical, as determining where the optimum combination of percentages lies is prima facie obvious.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).
	As to a weight ratio of the binder A to the binder B in the coating composition being 0.8 to 2.1, absent of unexpected results it is asserted that this is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  The weight ratio of binder A to binder B directly affects adherence, solubility, and permeability. (Choi in [0045])
 	As to the coating composition being suitable for use in coating at least one surface of a porous substrate having a plurality of pores, this limitation has not been given patentable weight, as such language is construed as a statement of intended use not further the limiting the claim in terms of composition or particular structure.  Patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure. (MPEP 2111.02)
	For claim 2:  The binder B and the binder A are a copolymer composed of vinylidene fluoride (VDF) and hexafluoropropylene (HFP). (Ha in [0029])
 	For claim 3:  The coating composition further comprises an additional binder including polymethyl methacrylate, inter alia. (Ha in [0043])  
	For claim 4:  The porous substrate is a polymer membrane, which is a polymer film, of polyethylene, inter alia. (Ha in [0023])
	For claim 5:  The dispersant is an acrylic copolymer. (Ha in [0034-0035])
	For claim 6:  The inorganic particles have dielectric constant of 5 or more and have a lithium ion transfer capacity. ([Ha in 0046-0047])
 	For claim 7:  The inorganic particles are different particles in admixture, which teaches or at least suggests at least two kinds of inorganic particles having different sizes. (Ha in [0046])
 	For claim 8:  The binder is used in an amount of 3 to 50 parts by weight based on 100 parts by weight of the inorganic particles. (Ha in [0033])

 	For claims 10, 12 and 13:  A lithium secondary electrochemical device comprises a cathode, an anode, and a separator which comprises a coating layer formed through coating with the coating composition of claim 1. (Ha in [0007])
 	For claim 11:  The coating layer has a thickness of 0.1 to 20 µm (Ha in [0050], which teaches or at least suggests the claimed range of 3 µm or less.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 2015/0303003) in view of CHOI et al. (US 2019/0013504), and further in view of Lee et al. (US 2009/0111025)
	The teachings of Ha and Choi are discussed above.
	Ha does not explicitly teach an additional binder of poly(vinylidene fluoride-co-chlorotrifluoroethylene) (PVDF-CTFE) or poly(vinylidene fluoride-co-trifluoroethylene) (PVDF-TFE).  However, Lee in the same field of endeavor teaches a binder polymer of polyvinylidene fluoride-co-hexafluoropropylene and polyvinylidene fluoride-co-trichloroethylene, inter alia. (Lee in [0047])  The skilled artisan would find obvious to further modify Ha with an additional binder of polyvinylidene fluoride-co-hexafluoropropylene or polyvinylidene fluoride-co-trichloroethylene.  The motivation for such a modification is to 
to improve the quality and wettability of the electrochemical device. ([0046])

Response to Arguments
Applicant's argument for Kim filed with the present amendment have been fully considered and are persuasive in overcoming the ground of rejection relying on Kim.  A new ground of rejection citing Choi is set forth in the present Office action. 
 The argument that the amendment to claim 1 now reciting “a weight ratio of the binder A: the binder B in the coating composition is 0.8 to 2 :1” distinguishes from Ha has been fully considered, however, a new ground of rejection based on Ha in view of Choi is set forth in the present Office action.  As presently set forth, Choi teaches or at least suggests the binder ratio as result-effective insofar as directly affecting binder adherence, solubility, and permeability. (Choi in [0045])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722